DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending with claims 1-5 and 11 under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mark et al. (US 2014/0291886), hereinafter Mark, in view of Simons (US Patent No. 2,250,610).
Regarding claim 1, Mark discloses a method of 3D printing a 3D item using a fused deposition modeling 3D printer (par. 0160) comprising steps of (a) feeding a 3D printable material (matrix material) to a printer nozzle of the 3D printer (par. 0149, 0157, 0240; Figs. 3A-3D, Fig. 33 has capability to feed both fiber and matrix material separately), and the “nozzle” is comprised in a printer “head” where the “nozzle” is read as the lower part, and the “head” is the part above the nozzle as illustrated; 
(b) providing with a spool (fiber providing unit) (38, 76) an elongated solid fiber to the printer nozzle (par. 0146, 0161; Figs. 8 and 10), where in this embodiment they are separate from one another as described above; 
(c) co-depositing during a printing stage the 3D printable material and the elongated solid fiber via the printer nozzle to provide the 3D printed item with fiber embedded within (par. 0148), where the fiber has a diameter of at least 0.5 mm (par. 0138, 0155, 0202) in at least one embodiment, overlapping with the claimed range of at least 0.5 mm, where 0.01 inches = 0.254 mm and as such, par. 0138 would meet this limitation. 
It has been held that where the prior art discloses a range that overlaps with or lies inside of the prior art, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the diameter of the elongated fiber is at least 0.5 mm as is claimed as the ranges above overlap with this range. 
Mark does not explicitly disclose in the above embodiment that the fiber providing unit (spool) above is configured to control a rotation axis of the elongated solid fiber as to control a rotation of the fiber along an axis of elongation, instead providing such a capability downstream at or on the table upon which the part is being produced (par. 0225-0229). 
However, Mark further teaches adding degrees of rotation to other components of the printer, including the print head to cause rotation to the elongated fiber/co-extruded material (par. 0225-0229; Fig. 29), and to cause any appropriate movement (par. 0143) in order to deposit fibers in a desired configuration. 
Mark further discloses (Fig. 47, par. 0274) an embodiment where there is a nozzle portion (2136) that is separate from the print head (2102) which can be set to freely-rotate, thus meeting the ability to control the rotation of the material as required in the claims. One of ordinary skill in the art would have thus found it obvious to have added additional degrees of freedom of movement to the spool in the embodiment above, as to allow for the fiber to be rotated as it is unwound/fed into the printer from the spool as to control a rotation of the elongated solid fiber provided to the printer nozzle.
However, furthermore with respect to the rotating spool, Simons discloses a process related to the manufacturing of a wire from a fibrous material (Simons, 1:1-1:24) and further discloses rotating the feeding spool (10) as to put a twist onto the fiber rod (11) that later passes into a die (21) or ‘printhead’ (Simons, 2:23-2:53; Fig. 1 shows the rotation of the spool) and explaining that it is advantageous to place this twist onto the wire/rod material, because of the application of the forces in use (Simons, 1:47-2:2). 
Simons teaches that this prevents a case where a force is applied upon one of the fibers, and breaks the fiber by twisting them together, as to apply the forces to all the parallel fibers within the rod. Simons further discloses that the twisting helps to increase the tensile strength of the fibrous material (Simons, 1:1-1:9). Therefore, in order to likewise increase the tensile strength of the fiber within the 3D printer of Mark above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further specified that the spool rotates as in Simons above, as to place a twist onto the fibers before entering the die/printhead as is required in the claim. 
Regarding claim 2, Mark/Simons discloses the subject matter of claim 1, and further discloses that the fiber has a length of at least 5 cm (Mark, par. 0215) and controlling a deposition of the layer such that the layer is at least 1.5*d and a width of at least 2*d (Mark, Fig. 17C shows a series of layers that clearly meet this limitation as there are multiple fibers, any of which can be the viewed as the “elongated fiber” of claim 1). 
As such, in view of the above, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the layer has a width and height of at least the 1.5 and 2x the diameter of a fiber, as is claimed.
Regarding claims 3-5, Mark/Simons discloses the subject matter of claim 1, and further discloses that the core (fiber) material can be electrically conductive, optically conductive (light guide), or glass material (Mark, par. 0136, 0139) as required in claims 3-5.
Regarding claim 11, Mark/Simons discloses the subject matter of claim 1, and “controlling rotation” would inherently “reduce torque that occurs” as this is a result of the controlling rotation of claim 1 above since causing rotation can reduce torque that occurs on a bended path as demonstrated by Mark above. 
Response to Arguments
Applicant's arguments filed 8/30/2022 as referenced in the 9/26/2022 submission have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the arguments about Mark, Examiner points out that the teachings of this reference are read in view of Simons. As Mark does provide for some degrees of freedom of movement on a bearing in par. 0274, this would seem to provide for “controlling rotation” or “configured to control a rotation” and if this is not viewed as meeting the claim limitations, Simons is also referred to as to further teach this limitation. 
It is noted that the claim step at issue here is “controlling rotation” which is broad and could mean either that the fibers are intentionally rotated (in a controlled manner) or kept from rotating (in a controlled manner). The same applies to “fiber providing unit configured to control a rotation . . . “ since this does not actually require rotation of the material. 
Applicant’s arguments (see p. 8) seem to emphasize that because Simons is intentionally rotating the spool, this would not meet the claimed invention. However, in view of the BRI above, this is not viewed as persuasive. Furthermore, the step at issue is also contingent as outlined below. 
In response to applicant's argument that Simons is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Simons is considered reasonably pertinent to the particular problem with which the applicant is concerned, specifically, the performance of a fibrous material that is being produced and controls a rotation of the fiber material before being drawn through a “head” which is analogous to an “extrusion” of a “filament” as in additive manufacturing. In both cases, strength is desired in the product being produced and the torque would still be reduced when going around a curved path when rotating the material intentionally.
In addition, the “controlling rotation of the elongated solid fiber when the elongated solid fiber has a diameter d of at least 0.5 mm” is contingent and does not always need to occur to meet the claim limitations at issue as the BRI of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed. See MPEP 2111.04. In view of the above, the arguments are not found persuasive and the rejections are maintained as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742